                               TED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

LILETTA J. KING,                               )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )      No. 3:17-cv-125-DCP
                                               )
NANCY A. BERRYHILL,                            )
Acting Commissioner of Social Security,        )
                                               )
               Defendant.                      )

                                  MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 12]. Now before the Court is

Plaintiff’s Motion for Summary Judgment and Memorandum in Support [Docs. 15 & 16],

Defendant’s Motion for Summary Judgment and Memorandum in Support [Docs. 17 & 18], and

Plaintiff’s Reply Brief [Doc. 19]. Liletta J. King (“Plaintiff”) seeks judicial review of the decision

of the Administrative Law Judge (“the ALJ”), the final decision of Defendant Nancy A. Berryhill

(“the Commissioner”). For the reasons that follow, the Court will DENY Plaintiff’s motion and

GRANT the Commissioner’s motion.

I.     PROCEDURAL HISTORY

       On June 10, 2013, Plaintiff protectively filed a Title II application for disability insurance

benefits [Tr. 192–93], and subsequently protectively filed a Title XVI application for supplemental

security income benefits on June 24, 2013 [Tr. 194–99], pursuant to Title II and XVI of the Social

Security Act, 42 U.S.C. §§ 401 et seq., and 1381 et seq., claiming a period of disability that began
on November 5, 2012, the amended onset date. [Tr. 207 (amended onset date)].1 After her

application was denied initially and upon reconsideration, Plaintiff requested a hearing before an

ALJ. [Tr. 147–48]. A hearing was held on December 4, 2015. [Tr. 26–68]. On February 12,

2016, the ALJ found that Plaintiff was not disabled. [Tr. 10–25]. The Appeals Council denied

Plaintiff’s request for review on February 6, 2017 [Tr. 1–5], making the ALJ’s decision the final

decision of the Commissioner.

       Having exhausted her administrative remedies, Plaintiff filed a Complaint with this Court

on April 5, 2017, seeking judicial review of the Commissioner’s final decision under Section

405(g) of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions,

and this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       The ALJ made the following findings:

               1. The claimant meets the insured status requirements of the Social
               Security Act through December 30, 2009.

               2. The claimant has not engaged in substantial gainful activity since
               November 5, 2012, the amended alleged onset date (20 CFR
               404.1571 et seq., and 416.971 et seq.).

               3. The claimant has the following severe impairments: seizure
               disorder; cervical and lumbar problems; and obesity (20 CFR
               404.1520(c) and 416.920(c)).

               4. The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
               (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
               and 416.926).


       1
          On November 11, 2015, through counsel, Plaintiff amended the alleged onset date of her
disability to November 5, 2012 and acknowledged that she “effectively dismisses her claim” to
Title II disability benefits. [Tr. 207].
                                             2
               5. After careful consideration of the entire record, the undersigned
               finds that the claimant has the residual functional capacity to
               perform light work as defined in 20 CFR 404.1567(b) and
               416.967(b) except she must avoid concentrated exposure to extreme
               heat, is unable to climb ladders, ropes, or scaffolding, is unable to
               have exposure to unprotected heights, open flames, or open waters,
               and is unable to operate motor vehicles or moving machinery.

               6. The claimant is capable of performing her past relevant work in
               data entry or as an administrative assistant. This work does not
               require the performance of work-related activities precluded by the
               claimant’s residual functional capacity. (20 CFR 404.1565 and
               416.965).

               7. The claimant has not been under a disability, as defined in the
               Social Security Act, from November 5, 2012, through the date of
               this decision (20 CFR 404.1520(f) and 416.920(f)).

[Tr. 15–20].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the
                                                3
case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Therefore, the

Court will not “try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation omitted).

       On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes v.

Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

IV.    DISABILITY ELIGIBILITY

        “Disability” means an individual cannot “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). An individual will only be

considered disabled:

               if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the
               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.

§§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

               1. If claimant is doing substantial gainful activity, he is not disabled.

               2. If claimant is not doing substantial gainful activity, his
               impairment must be severe before he can be found to be disabled.

                                                  4
               3. If claimant is not doing substantial gainful activity and is
               suffering from a severe impairment that has lasted or is expected to
               last for a continuous period of at least twelve months, and his
               impairment meets or equals a listed impairment, claimant is
               presumed disabled without further inquiry.

               4. If claimant’s impairment does not prevent him from doing his
               past relevant work, he is not disabled.

               5. Even if claimant’s impairment does prevent him from doing his
               past relevant work, if other work exists in the national economy that
               accommodates his residual functional capacity (“RFC”) and
               vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4) and -(e), 416.920(a)(4), -(e). An RFC is the most a claimant can do despite his

limitations. §§ 404.1545(a)(1) and 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.     ANALYSIS

       On appeal, Plaintiff argues that the ALJ’s step three and RFC determinations are not

supported by substantial evidence. First, Plaintiff claims that the ALJ failed to properly analyze

whether Plaintiff’s seizure disorder met or equaled Listing 11.03.           [Doc. 16. p. 17–22].

Additionally, Plaintiff contends that the ALJ erred at step three because he improperly applied

Social Security Ruling 06-3p by failing to address lay witness testimony and written statements
                                                 5
submitted in support of Plaintiff’s application. [Id. at 22]. Lastly, Plaintiff asserts that the ALJ’s

RFC determination is not supported by substantial evidence because the ALJ did not give proper

weight to the opinion of Plaintiff’s treating neurologist, Dr. Gregory Wheatley, or the opinion of

Plaintiff’s examining consultant, Dr. Eva Misra. [Id. at 22–25]. The Court will address each

alleged error in turn.

        A.      Listings 11.02 and 11.03

        Plaintiff contends that the ALJ erred in finding that her seizure disorder did not meet the

requirements of Listing 11.03, as “the evidence demonstrates that [Plaintiff’s] seizures meet and/or

equal [Listing 11.03],” and the “ALJ failed to properly apply the sequential evaluation to this case

and analyze the evidence under the listings.” [Id. at 18, 21].

        At step three of the sequential evaluation, a claimant may establish disability by

demonstrating that her impairment is of such severity that it meets, or medically equals, one of the

listings within the “Listing of Impairments” codified in 20 C.F.R., Part 404, Subpart P, Appendix

1. Walters, 127 F.3d at 529; Foster v. Halter, 279 F.3d 348, 352 (6th Cir. 2001). The Listings

describe impairments that the SSA considers to be “severe enough to prevent an individual from

doing any gainful activity, regardless of his or her age, education, or work experience.” 20 C.F.R.

§ 404.1525(a). A claimant who meets the requirements of a Listed Impairment will be deemed

conclusively disabled, and entitled to benefits, but the claimant has the burden to prove that all of

the elements are satisfied. King v. Sec’y of Health & Human Servs., 742 F.2d 968, 974 (6th Cir.

1984); see also Walters, 127 F.3d at 529. Only when an impairment satisfies all of the listing’s

criteria will the impairment be found to be of listing level severity. 20 C.F.R. § 404.1525(d).

        In determining whether an impairment is of listing level severity, the ALJ is tasked with

comparing the medical evidence of record with a listing’s requirements. Reynolds v. Comm’r of
                                                  6
Soc. Sec., 424 F. App’x 411, 415 (6th Cir. 2011). However, the Sixth Circuit rejected “a heighted

articulation standard” with regard to the ALJ’s step three finding. Bledsoe v. Barnhart, 165 F.

App’x 408, 411 (6th Cir. 2006). “If a claimant does not have one of the findings, however, she

can present evidence of some medical equivalent to that finding.” Bailey v. Comm’r of Soc. Sec.,

413 F. App’x 853, 854 (6th Cir. 2011) (citations omitted). Yet, it is not sufficient to come close

to meeting the conditions of a Listing. See, e.g., Dorton v. Heckler, 789 F.2d 363, 367 (6th Cir.

1989) (affirming Commissioner’s decision that Plaintiff didn’t meet Listing where medical

evidence “almost establishes a disability”).

       In the disability decision, the ALJ held that Plaintiff’s seizure disorder did not meet or

medical equal the severity of Listings 11.02 or 11.03. [Tr. 17]. Under Listing 11.02 Epilepsy—

convulsive epilepsy, (grand mal or psychomotor), seizures must be “documented by detailed

description of a typical seizure pattern, including all associated phenomena.” 20 C.F.R. § 404,

Appendix 1, § 11.02. Further, seizures must occur more than once a month and “in spite of at least

3 months of prescribed treatment[.]” Id. Similarly, Listing 11.03, for nonconvulsive epilepsy,

requires:

       Epilepsy—nonconvulsive epilepsy (petit mal, psychomotor, or focal), documented
       by detailed description of a typical seizure pattern including all associated
       phenomena, occurring more frequently than once weekly in spite of at least 3
       months of prescribed treatment. With alteration of awareness or loss of
       consciousness and transient postictal manifestations of unconventional behavior or
       significant interference with activity during the day.

20 C.F.R. § 404, Appendix 1, § 11.03. The Listings instruct that the “degree of impairment will

be determined according to type, frequency, duration, and sequelae of seizures . . . Testimony of

persons other than the claimant is essential for description of type and frequency of seizures if

professional observation is not available.” Id. at § 11.00(A). Lastly, the Listings also make clear

                                                7
that 11.02 and 11.03 will only apply “if the impairment persists despite the fact that the individual

is following prescribed antiepileptic treatment.” Id.

       As Plaintiff fails to argue, and no medical evidence suggests that Plaintiff has convulsive

seizures, Listing 11.02 is not at issue. Turning to Listing 11.03, Plaintiff argues that she meets

Listing 11.03, as well as the new neurological listing issued by the Commissioner, which became

effective in September 2016, approximately seven months after the ALJ’s decision in this case.

[Doc. 16 p. 17–18]. On July 1, 2016, the Social Security Administration (“SSA”) revised the

listings criteria used to evaluate claims based on neurological disorders, including section 11.00,

effective September 29, 2016. 20 C.F.R., Part 404, Subpart P, Appendix 1, § 11.03. The SSA will

use the new listings “on and after their effective date in any case in which [it makes] a

determination or decision.” See Beerman v. Comm’r of Soc. Sec., No. 2:16-cv-896, 2018 WL

1187804, at *8 n.3 (S.D. Ohio Mar. 7, 2018). In the present case, however, the Court applies

section 11.03, which was in effect at the time the Commissioner issued the decision.

        For his step three determination regarding Plaintiff’s seizure disorder, the ALJ stated as

follows:

       Despite her combined impairments, the medical evidence does not document
       listing-level severity, and no acceptable medical source has mentioned findings
       equivalent in severity to the criteria of any listed impairment, individually or in
       combination.
       ...

       The undersigned has also reviewed section 11.02 and 11.03 and finds that the
       frequency of the claimant’s seizures, as well as the symptoms during seizures, do
       not rise to listing level.

[Tr. 17]. It is not clear in this conclusory step three determination which evidence the ALJ relied

upon in concluding that the Plaintiff did not meet Listing 11.02 or 11.03. Therefore, solely in his

step three analysis, the ALJ did not provide adequate reasoning to facilitate meaningful review by
                                                 8
the Court. See Reynolds v. Comm’r Soc. Sec., 424 F. App’x 411, 416 (6th Cir. 2011) (“In short,

the ALJ needed to actually evaluate the evidence, compare it to [ ] the Listing, and give an

explained conclusion, in order to facilitate meaningful review.”).

       However, “[t]he Sixth Circuit has declined to adopt a blanket rule that remand is required

whenever an ALJ ‘provides minimal reasoning at step three of the five-step inquiry.’” Wischer v.

Comm’r of Soc. Sec., No. 13-cv-180, 2015 WL 518658, at *12 (S.D. Ohio Feb. 6, 2015), report

and recommendation adopted by, 2015 WL 1107543 (S.D. Ohio Mar. 11, 2015) (quoting Forrest

v. Comm’r of Soc. Sec., 591 F. App’x 359, 364–66 (6th Cir. 2014)); see also Malone v. Comm’r

of Soc. Sec., 507 F. App’x 470, 472 (6th Cir. 2012) (per curiam) (rejecting argument that ALJ erred

by not making specific findings at step three because the ALJ’s conclusion was supported by

substantial evidence in the record). In Forrest, the Sixth Circuit upheld the ALJ’s conclusory

finding at step three for two reasons: (1) the ALJ made sufficient factual findings elsewhere in his

decision to support his conclusion at step three; and (2) even if the ALJ’s factual findings failed to

support his step three findings, the error was harmless because the plaintiff had not shown his

impairments met or medically equaled in severity any of the listed impairments. 591 F. App’x at

366. Here, as detailed below, the ALJ made sufficient factual findings elsewhere in the decision

to support why Plaintiff’s impairments did not meet the requirements of Listing 11.03.

       The ALJ’s determination regarding whether Plaintiff met Listing 11.03 “must be read in

the context of the entire decision.” Holmes v. Comm’r of Soc. Sec., No. 1:17-cv-1648, 2018 WL

3544902, at *3 (N.D. Ohio July 24, 2018) (citing Forrest, 591 F. App’x at 366). In the present

case, when determining Plaintiff’s RFC, the ALJ examined the frequency of Plaintiff’s seizures

based upon Plaintiff’s medical records. [Tr. 18]. The ALJ first discussed Plaintiff’s seizure

disorder, as well as Plaintiff’s claims that she normally experiences three to five seizures per month
                                                  9
in the summer months, and one to two seizures per month in the fall and winter months. [Id.].

Next, the ALJ discussed the medical records detailing Plaintiff’s treatment by Dr. Wheatley for

complex partial seizures. [Id.]. Specifically, the ALJ analyzed the frequency of Plaintiff’s seizures

as detailed by Dr. Wheatley, noting first that “exams in November of 2015 have the claimant

reporting having one or two complex partial seizures per month.” [Id.]. The ALJ noted that in

“March of 2015, [Plaintiff] reported having only three complex partial seizures since her last visit

in November of 2014, which would be less than once a month.” [Id.]. Further, the ALJ stated that

“[d]uring her November 2014 exam, [Plaintiff] reported having experienced only one or two

complex partial seizures since her last visit in September of 2014.” [Id.].

       The ALJ also analyzed Dr. Wheatley’s “September 2, 2014 Seizure Activity Assessment,”

where Dr. Wheatley noted that Plaintiff “experiences . . . 6 to 8 non-convulsive seizures per

month.” [Tr. 19]. However, in giving partial weight to the seizure assessment, the ALJ stated that

he “does not see the evidence in the record to support that the claimant experiences eight seizures

a month that would result in absenteeism.” [Id.].     Further, the ALJ noted that most of Plaintiff’s

exams “note stability with recommendations to follow up every three to four months unless seizure

activity increases,” and Plaintiff did not increase the frequency of her quarterly exams. [Id.].

Ultimately, in reviewing Plaintiff’s medical records, the ALJ also discussed that “in 2013, Dr.

Wheatley describes the claimant as doing well with no neurological exhibits . . . and in July of

2012, records from the Cherokee Health Systems note no seizures since May of 2012.” [Id.].

       This Court is limited to determining “whether the ALJ applied the correct legal standards

and whether the findings of the ALJ are supported by substantial evidence.” Blakely v. Comm’r

of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009) (citing Key v. Callahan, 109 F.3d 270, 273 (6th

Cir. 1997)). Substantial evidence supports the ALJ’s conclusion that Plaintiff did not meet the
                                                 10
requirements of Listings 11.02 and 11.03. Despite the brief conclusion in step three, the ALJ’s

examination of the medical records while determining Plaintiff’s RFC allows the Court to review

the ALJ’s finding that Plaintiff did not meet Listing 11.02 or 11.03. Compare Brown v. Berryhill,

No. 1:17-CV-1912, 2018 WL 3548843, at *19 (N.D. Ohio July 24, 2018) (holding despite a brief

step three analysis, “[a]t step four, the ALJ made sufficient factual findings . . . to support his step

three conclusion and to enable the Court to meaningfully review the decision”), with Hart v.

Comm’r of Soc. Sec., No. 2:14-cv-527, 2015 WL 4365463, at *6 (S.D. Ohio July 16, 2015), report

and recommendation adopted by, 2015 WL 5013359 (S.D. Ohio Aug. 25, 2015) (holding “because

the ALJ has not adequately explained her step three findings, the issue becomes whether Plaintiff

has raised a substantial question as to whether his seizure disorder meets or medically equals in

severity the requirements of Listing 11.02 or 11.03”).

       Plaintiff also argues in her reply brief that the ALJ improperly focused on the “number of

seizures per month as the only issue determining if Ms. King meets a listing.” [Doc. 19 p. 2]. In

the present case, the ALJ evaluated the medical record regarding Plaintiff’s seizures, providing

support for his finding that the frequency of Plaintiff’s seizures did not meet the frequency

requirement of Listing 11.03. See, e.g., Springett v. Comm’r of Soc. Sec., No. 1:15-cv-998, 2017

WL 1044787, at *8 (W.D. Mich. Mar. 20, 2017) (finding “[a]s is evident by the ALJ’s discussion,

Plaintiff’s seizures did not meet the frequency requirement of either listing”); Gordon v. Comm’r

of Soc. Sec., No. 1:16-CV-301, 2016 WL 7486278, at *4 (W.D. Mich. Dec. 30, 2016) (upholding

ALJ’s cursory analysis finding that the Plaintiff failed to have seizures at the frequency required

to meet Listing 11.03); Patton v. Comm’r of Soc. Sec., No. 1:13-CV-68, 2013 WL 5774709, at *12

(N.D. Ohio Oct. 24, 2013) (“The evidence shows Plaintiff failed to meet the frequency criteria set

forth in Listings 11.02 and 11.03.”). Further, Plaintiff fails to cite any support for the proposition
                                                  11
that the ALJ was required to base his Listing decision on additional factors.

       Ultimately, the ALJ’s subsequent examination of Plaintiff’s medical records to determine

the frequency of Plaintiff’s seizures provides sufficient reasoning for his step three determination

that “the frequency of the claimant’s seizures . . . do not rise to the listing level.” [Tr. 17].

Therefore, the Court finds that the ALJ’s determination that Plaintiff’s seizure disorder did not

satisfy the Listings is based on substantial evidence.

       B.        Lay Witness Testimony

       Next, Plaintiff maintains that the ALJ did not properly consider the testimony of her friend,

Latosha Herd, or the written statements of her boyfriend, Arzolia Humphrey, and daughter, Kendra

King-Johnson. [Doc. 16 p. 22]. Specifically, Plaintiff claims that the ALJ’s step three finding is

not supported by substantial evidence because “the ALJ improperly applied Social Security Ruling

06-3p.” [Id.].

       During the disability hearing, Ms. Herd testified that she agreed with Plaintiff’s testimony,

and described one occasion when Plaintiff experienced a seizure while accompanying Ms. Herd

and her daughter to an appointment at Children’s Hospital. [Tr. 61–65]. Ms. Herd stated that even

though heat triggered Plaintiff’s seizures, Plaintiff experienced a seizure in the hospital, which was

kept at a cool temperature. [Tr. 63]. Lastly, Ms. Herd detailed that she has heard Plaintiff

experience a seizure while talking with her on the phone “seven or eight times,” although it has

“been a while.” [Tr. 63–64].

       Plaintiff also submitted statements from Mr. Humphrey and Ms. King-Johnson in support

of her request for a hearing before an ALJ. [Tr. 287–88]. Mr. Humphrey detailed the length of

Plaintiff’s seizures, as the “seizures usually last about 3 minutes and the longest . . . lasted around

5 minutes.” [Tr. 287]. He discussed Plaintiff’s symptoms during a seizure and stated that Plaintiff
                                                  12
“has had a lot of seizures when she gets hot.” [Id.]. Mr. Humphrey also provided three examples

of seizures that Plaintiff has suffered since 2011. [Id.]. Ms. King-Johnson submitted a statement

explaining Plaintiff’s reaction while experiencing a seizure, and that her mother’s seizures “last

about 2-3 minutes.” [Tr. 288]. Additionally, Ms. King-Johnson stated that Plaintiff had a seizure

while driving which caused a wreck in 2013, and later missed her stop while taking public

transportation, which resulted in her mother “not [going] anywhere without someone.” [Id.].

         The regulations provide that an ALJ may consider information from “non-medical

sources.” See 20 C.F.R. §§ 404.1513(d)(4), 416.913(d)(4); see also Social Security Ruling 06–3p,

2006 WL 2329939, at *2 (Aug. 9, 2006) (listing “other sources” as defined in §§

404.1513(d) and 416.913(d) as including “spouses, parents and other caregivers, siblings, other

relatives, friends, neighbors, clergy, and employers”). In considering statements from “other

sources,” under Social Security Ruling 06-3p, “the adjudicator generally should explain the weight

given to opinions from these ‘other sources,’ or otherwise ensure that the discussion of the

evidence in the determination or decision allows a claimant or subsequent reviewer to follow the

adjudicator’s reasoning, when such opinions may have an effect on the outcome of the case.” 2006

WL 2329939, at * 1.

         Plaintiff correctly states that the ALJ failed to address the testimony of Ms. Herd, or the

written statements of Mr. Humphrey and Ms. King-Johnson, in his decision. Although an ALJ

should not “disregard [ ] without comment” a lay witness’s testimony, Maloney v. Comm’r of Soc.

Sec., 480 F. App’x 804, 810 (6th Cir. 2012), failure to do so is not necessary reversible error. See,

e.g. Weaver v. Comm’r of Soc . Sec., No. 3:13-cv-713, 2015 WL 64873, at *10 (E.D. Tenn. Jan. 5,

2015).



                                                 13
       Here, Ms. Herd’s testimony, and the written statements of Mr. Humphrey and Ms. King-

Johnson are duplicative of Plaintiff’s testimony. Ultimately, “testimony of lay witnesses need not

be explicitly addressed when it is repetitive of the plaintiff’s assertions.” Weaver, 2015 WL 64873,

at *10. Ms. Herd testified chiefly as to Plaintiff’s symptoms while experiencing seizures, as well

as described one of Plaintiff’s seizures. [Tr. 63]. Further, Ms. Herd testified that she agreed with

Plaintiff’s testimony. [Tr. 63]. Mr. Humphrey and Ms. King-Johnson’s statements detailed the

symptoms and frequency of Plaintiff’s seizures, as well as Plaintiff’s response. [Tr. 287–88].

       Plaintiff testified similarly to Ms. Herd, Mr. Humphrey, and Ms. King-Johnson by

addressing her symptoms during a seizure [Tr. 41], heat as a trigger [Tr. 42], the average length

and frequency of her seizures [Tr. 45], as well as her responsiveness and the mental effect of

seizures [Tr. 55–56]. Plaintiff also addressed the subject matter of Mr. Humphrey’s testimony [Tr.

58], and her seizure that resulted in a car wreck [Tr. 44, 59], which Ms. King-Johnson also detailed

in her written statement [Tr. 288]. Lastly, Plaintiff discussed her seizure while taking the bus to a

hospital visit, which resulted in her avoiding public transportation. [Tr. 60–61]. Accordingly, the

testimony of Ms. Herd, Mr. Humphrey, and Ms. King-Johnson was duplicative of Plaintiff’s

testimony. See Paskewitz v. Astrue, No. 1:11-CV-2371, 2012 WL 5845357, at *13 (N.D. Ohio

Oct. 29, 2012) (finding the ALJ “did not err in failing to discuss” lay witness testimony, as the

testimony “merely reiterate[s] [claimant’s] own testimony, [and the claimant’s] assertions were

specifically addressed by the ALJ in his RFC determination”).

       Further, the ALJ explicitly stated that Plaintiff’s RFC determination was made “[a]fter

careful consideration of the entire record.” [Tr. 17]; see Waters v. Astrue, No. CIV.A. 2:10–213–

DCR, 2011 WL 3847421, at *4 (E.D. Ky. Aug. 26, 2011) (finding that the ALJ did not err in

failing to specifically address lay witness testimony where he stated that he considered the entire
                                                 14
record). The ALJ stated that he considered “all symptoms and the extent to which these symptoms

can reasonably be accepted as consistent with the objective medical evidence and other evidence.”

[Tr. 18] (emphasis added). Specifically, the Court notes that, pursuant to 20 C.F.R. §404.1529,

“other evidence” includes “statements or reports from [a claimant], [a] treating or nontreating

source, and others about [a claimant’s] medical history, diagnosis, prescribed treatment, daily

activities, efforts to work, and any other evidence showing how [claimant’s] impairment(s) and

any related symptoms affect [the] ability to work. 20 C.F.R. §404.1529 (emphasis added); see

also Weaver, 2015 WL 64873, at *10 (finding ALJ’s statement that she considered the record in

full to include unaddressed testimony of the claimant’s sister). Additionally, an ALJ need not

discuss every piece of evidence in the administrative record so long as he or she considers all of a

claimant’s medically determinable impairments, and the opinion is supported by substantial

evidence. See 20 C.F.R. § 404.1545(a)(2); see also Thacker v. Comm’r of Soc. Sec., 99 F. App’x

661, 665 (6th Cir. 2004).

       The Court finds that the testimony of Ms. Herd, Mr. Humphrey, and Ms. King-Johnson

was duplicative of Plaintiff’s testimony, and, further, the ALJ stated that he considered the entire

record in full. The ALJ specifically noted that he considered evidence as outlined in 20 C.F.R. §

404.1529, which includes statements by others about a claimant’s symptoms and impairments.

Therefore, the Court finds that the ALJ followed agency procedures in weighing all of the

evidence, and that any error in failing to specifically address lay witness testimony was harmless.

       C.      Proper Weight to Opinions of Treating Physician and Examining Consultant

       Plaintiff argues that the ALJ failed to assign proper weight to the opinions of Plaintiff’s

treating neurologist, Dr. Gregory Wheatley, and examining consultant, Dr. Eva Misra, when

determining Plaintiff’s RFC. [Doc. 16 p. 22–25].
                                                15
               1. Dr. Gregory Wheatley, MD

       Plaintiff first claims that the ALJ committed legal error when assigning partial weight to

Dr. Wheatley’s Seizure Activity Assessment, as well as by failing to make an assessment regarding

the weight to be given to Dr. Wheatley’s Attending Physician Statement. [Doc. 16 p. 22, 24].

Plaintiff presented to Dr. Wheatley on August 14, 2009, upon referral for treatment of her seizures.

[Tr. 637]. Dr. Wheatley noted that Plaintiff was being treated through a combination of Keppra

and Lamictal, and subsequently diagnosed a possible seizure disorder. [Tr. 638]. Dr. Wheatley

continued to treat Plaintiff upon referral from Cherokee Health Systems [Tr. 633], and Plaintiff

was admitted for a four-day inpatient video/EEG monitoring session from November 5, 2012 to

November 9, 2012, after which Plaintiff was diagnosed with a seizure disorder. [Tr. 514]. Plaintiff

then continued to see Dr. Wheatley on a quarterly basis. [Tr. 629–633].

       On September 2, 2014, Dr. Wheatley completed a Seizure Activity Assessment, wherein

he diagnosed epilepsy and noted that, with medication, Plaintiff would have an average of six to

eight non-convulsive seizures per month. [Tr. 1059]. In addition, Dr. Wheatley opined that

Plaintiff should avoid heights and moving machinery, should not drive, should avoid stress, and

that Plaintiff’s medical impairments would result in increased absenteeism of three to four days

per month due to illness or medical treatment. [Id.]. On that same day, Dr. Wheatley completed

an Attending Physician’s Statement, noting that Plaintiff had been diagnosed with “epilepsy–

complex partial.” [Tr. 1060]. Further, Dr. Wheatley found that Plaintiff would be able to perform

sedentary work, while also stating “possibly absenteeism.” [Id.].

       The ALJ concluded that Dr. Wheatley’s Seizure Activity Assessment was entitled to

“partial weight.” [Tr. 19]. The ALJ agreed “with precluding the claimant from hazards, driving,

and heights, but does not see evidence in the record to support that the claimant experiences eight
                                                16
seizures a month that would result in absenteeism.” [Id.]. Specifically, the ALJ noted that

Plaintiff’s exams noted “stability with recommendations to follow-up every three to four months

unless seizure activity increases,” and that Plaintiff’s exams continued on a quarterly basis. [Id.].

Additionally, the ALJ stated that he “gives little weight to Dr. Wheatley’s report on September 2,

2014 that describes the claimant as totally disabled.” [Tr. 18].

                       a. Seizure Activity Assessment

       Plaintiff argues that the ALJ failed to give proper weight to Dr. Wheatley’s opinion set

forth in the September 2, 2014 Seizure Activity Assessment, specifically challenging the ALJ’s

statement that the evidence in the record did not support Dr. Wheatley’s opinion that Plaintiff

would experience eight seizures a month that would result in absenteeism. [Doc. 16 p. 23]. Rather,

Plaintiff claims that Dr. Wheatley stated that she would experience six to eight seizures a month,

with medication, and that she would likely miss three to four days of work per month. [Id. at 23–

24].   Additionally, Plaintiff claims that the ALJ selected only certain statements from Dr.

Wheatley’s records, as well as emergency room records after Plaintiff suffered a seizure. [Id. at

24].

       In considering a claim of disability, the ALJ generally must give the opinion of the

claimant’s treating physician “controlling weight.” 20 C.F.R. §§ 404.1527(c); 416.927(c)(2).2 But

the ALJ must do so only if that opinion “is well-supported by medically acceptable clinical and


       2
          The treating physician rule has been abrogated as to claims filed on or after March 27,
2017. See 20 C.F.R. §§ 404.1520c; 416.920c (“We will not defer or give any specific evidentiary
weight, including controlling weight, to any medical opinion(s) . . . including those from your
medical sources.”); see also Revisions to Rules Regarding the Evaluation of Medical Evidence, 82
Fed. Reg. 5844-01, 2017 WL 168819, at *5852–57 (Jan. 18, 2017). The new regulations eliminate
the term “treating source,” as well as what is customarily known as the treating physician rule. As
Plaintiff’s application was filed before March 27, 2017, the treating physician rule applies. See
id. §§ 404.1527; 416.927.
                                                 17
laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in [the]

case record.” Id. If the opinion is not given controlling weight, as here, the ALJ must consider

the following factors to determine what weight to give it: “the length of the treatment relationship

and the frequency of examination, the nature and extent of the treatment relationship,

supportability of the opinion, consistency of the opinion with the record as a whole, and the

specialization of the treating source,” as well as “other factors.” Wilson v. Comm’r of Soc. Sec.,

378 F.3d 541, 544 (6th Cir. 2004) (citing 20 C.F.R. § 404.1527).

       The ALJ is not required to explain how he considered each of these factors, but must

nonetheless give “good reasons” for giving a treating physician’s opinion less than controlling

weight. Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011); see also Morr v.

Comm’r of Soc. Sec., 616 F. App’x 210, 211 (6th Cir. 2015) (holding “good reasons” must be

provided “that are sufficiently specific to make clear to any subsequent reviewers the weight given

to the treating physician’s opinion and the reasons for that weight”) (citing Wilson, 378 F.3d at

544); 20 C.F.R. §§ 404.1527(c)(2) & 416.927(c)(2).

       The Court finds that the ALJ properly considered the consistency of Dr. Wheatley’s

Seizure Activity Assessment with the other evidence of record. See Leeman v. Comm’r of Soc.

Sec., 449 F. App’x 496, 497 (6th Cir. 2011) (“ALJs may discount treating-physician opinions that

are inconsistent with substantial evidence in the record, like the physician’s own treatment

notes.”). The ALJ agreed with Dr. Wheatley’s opinion relating to precluding Plaintiff from

hazards, driving, and heights, while holding that Dr. Wheatley’s claim that Plaintiff would suffer

six to eight seizures per month was not supported by the record. [Tr. 19].

       Here, as the Court previously discussed, the ALJ analyzed the frequency of Plaintiff’s

seizures based upon Dr. Wheatley’s treatment notes and Plaintiff’s medical records. [Tr. 18].
                                                 18
First, the ALJ noted that Plaintiff reported suffering on average one to two complex partial seizures

per month in November 2015, and that Plaintiff reported suffering only three complex partial

seizures total from November of 2014 until March of 2015. [Id.]. Similarly, Plaintiff reported

only having one or two complex partial seizures from September of 2014 until November of 2014.

[Id.]. The ALJ also discussed that in 2013, Dr. Wheatley described Plaintiff as “doing well with

no neurological deficits,” and that Plaintiff reported to Cherokee Health Systems that she did not

suffer any seizures from May of 2012 until July of 2012. [Tr. 19]. Plaintiff fails to indicate any

medical evidence in the record which suggests that Plaintiff would suffer more than six seizures

per month, as the most specified in Dr. Wheatley’s treatment notes would be two complex partial

seizures per month. Additionally, the ALJ noted that the medical records designate that Plaintiff

“is described as doing fairly well and stable,” and that “most exams note stability,” [Tr. 18–19],

thus providing no justification for an expected increase in seizures per month.

       Dr. Wheatley’s Seizure Activity Assessment opines on the expected number of seizures

per month, and the ALJ properly stated good reasons for assigning partial weight to the opinion

because there was not sufficient evidence in the medical record that Plaintiff would suffer six to

eight seizures per month. See, e.g., Springett v. Comm’r of Soc. Sec., No. 1:15-cv-998, 2017 WL

1044787, at *8 (W.D. Mich. Mar. 20, 2017) (holding the ALJ “gave good reasons, supported by

substantial evidence, for aligning little weight” to portion of treating neurologist’s opinion because

“there is no record evidence that Plaintiff’s seizures were occurring at a frequency that would cause

him to be absent from work more than four times a month”); Bailey v. Colvin, No. 3:15-cv-815,

2016 WL 4559972, at *8 (M.D. Tenn. Sept. 1, 2016) (holding the ALJ “sufficiently explained the

low weight” given to treating neurologist’s opinion of absenteeism by reviewing record of

treatment), report and recommendation adopted by, 2016 WL 5724255 (M.D. Tenn. Sept. 30,
                                                 19
2016); Alkire v. Colvin, No. 1:15-cv-095-TWP-TAB, 2016 WL 2989040, at *8 (S.D. Ind. May 23,

2016) (holding ALJ provided good reason for rejecting treating neurologist’s opinion regarding

absenteeism based in part on the frequency of seizures after examining the record and determining

“that the opinion was not supported by the substantial medical evidence”).

       Lastly, although Plaintiff claims that the ALJ improperly focused on the number of seizures

in Dr. Wheatley’s opinion, as opposed to the number of days of missed work, the ALJ held that

the frequency of Plaintiff’s seizures did not support Dr. Wheatley’s statement regarding

absenteeism. [Tr. 19]; see, e.g., Chestnut v. Colvin, No. 4:13-cv-008, 2014 WL 2967914, at *3

(W.D. Va. June 30, 2014) (“While Plaintiff argues that the ALJ erred by focusing on the number

of seizures, a significant discrepancy exists between Dr. Comiter’s estimate that Plaintiff

experiences an average of six seizures per year and the approximately seven seizures over a period

of about four-and-a-half years that appear in the Record . . . this inconsistency between the medical

evidence and Dr. Comiter’s opinion supports the ALJ’s decision to accord his opinion something

less than controlling weight.”).

       While the ALJ is not required to discuss every piece of evidence in the record, he may not

“cherry-pick the record to support [his] conclusions,” but must instead “consider the evidence

taken as a whole.” Davis v. Colvin, No. 2:10–cv–0088, 2015 WL 3504984, at *6 (M.D. Tenn.

May 28, 2015) (quoting Ellis v. Schweicker, 739 F.2d 245, 248 (6th Cir. 1984)). However, “the

ALJ does not ‘cherry pick’ the evidence merely by resolving some inconsistencies unfavorably to

a claimant’s position.” Smith v. Comm’r of Soc. Sec., No. 1:11–CV–2313, 2013 WL 943874, at

*6 (N.D. Ohio Mar. 11, 2013) (citing Solembrino v. Astrue, No. 1:10–CV–01017, 2011 WL

2115872, at *8 (N.D. Ohio May 27, 2011)). In the present case, the ALJ properly weighed the

evidence as a whole, and found that Dr. Wheatley’s statement that Plaintiff would suffer six to
                                                 20
eight seizures per month, and would have three to four days of absenteeism per month, was not

supported by the record.

         Although Plaintiff points to alternative evidence that she claims the ALJ ignored, such as

Dr. Wheatley’s statement that her seizure control was not complete, “[t]he substantial-evidence

standard . . . presupposes that there is a zone of choice within which the decisionmakers can go

either way, without interference by the courts.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406

(6th Cir. 2009) (alteration in original) (further citation omitted). This Court decides only whether

there was substantial evidence to support the ALJ’s decision. In that event, the Court is to

defer. Id. Ultimately, the ALJ’s determination that Dr. Wheatley’s opinion contained in the

Seizure Activity Assessment was entitled to partial weight is supported by substantial evidence.

                       b. Attending Physician’s Statement

         Plaintiff also claims that the ALJ erred by failing to make an assessment regarding the

weight to be given to Dr. Wheatley’s Attending Physician Statement. [Doc. 16 p. 24]. In this

September 2, 2014 opinion, Dr. Wheatley stated that Plaintiff’s diagnosis was “epilepsy-complex

partial,” and that Plaintiff was “able to do sedentary work except possibly absenteeism.” [Tr.

1060].

         After reviewing Plaintiff’s frequency of seizures based upon Dr. Wheatley’s medical

records, the ALJ stated that he “gives little weight to Dr. Wheatley’s report on September 2, 2014

that describes the claimant as totally disabled.” [Tr. 18]. However, it is not clear to the Court what

the ALJ considered in order to evaluate, and ultimately, assign little weight to the Attending

Physician’s Statement given that the ALJ solely stated that the “report on September 2, 2014 . . .

describes the claimant as totally disabled.” [Tr. 18]. In the Attending Physician’s Statement, Dr.

Wheatley detailed Plaintiff’s symptoms and diagnosed Plaintiff with “epilepsy-complex partial,”
                                                 21
but he did not complete the section titled “Extent of Disability.” [Tr. 1060]. That particular section

of the Attending Physician’s Statement allowed Dr. Wheatley to designate whether “the patient

[has] been Disabled and unable to do ‘past work’ since on or before 12/31/2009,” but the record

filed before the Court does not indicate that Dr. Wheatley designated that Plaintiff was disabled.

[Tr. 1060].

       As stated above, an ALJ must provide “good reasons” for giving a treating physician’s

opinion less than controlling weight. Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 804 (6th

Cir. 2011).   Opinions on issues reserved to the Commissioner, however, such as whether a

claimant is “disabled,” are not considered medical opinions “because they are administrative

findings that are dispositive of a case.” 20 C.F.R. § 404.1527(d)(1). Thus, opinions on issues

reserved to the Commissioner, regardless of the opinion’s source, “will not be given any special

significance . . . .” Id.; see Soc. Sec. Ruling 96-5p, 1996 WL 374183, at *2 (July 2,

1996) (“[T]reating source opinions on issues that are reserved to the Commissioner are never

entitled to controlling weight or special significance.”). Nonetheless, such opinions cannot be

ignored, and the ALJ “must evaluate all the evidence in the case record to determine the extent to

which the opinion is supported by the record.” Soc. Sec. Ruling 96-5p, 1996 WL 374183 at *3.

       Here, if Dr. Wheatley’s Attending Physician’s Statement did not opine that Plaintiff was

totally disabled, it would constitute a medical opinion. See, e.g., Shelley v. Berryhill, No. 3:16-cv-

440-HBG, 2017 WL 4366721, at *6 (E.D. Tenn. Sept. 29, 2017) (“[T]he Court finds Dr. Brewer’s

Attending Physician Statement and Chest Pain Questionnaires are medical opinions because they

opine on the Plaintiff’s symptoms, diagnoses, and functional restrictions.”). As the record before

the Court indicates that Dr. Wheatley did not complete the “Extent of Disability” section of the

Attending Physician’s Statement, Dr. Wheatley did not designate Plaintiff as disabled.
                                                 22
Accordingly, the statement is a medical opinion for which the ALJ must provide good reasons for

discounting, and the ALJ failed to do so. See Francis, 414 F. App’x at 804.

       While the Sixth Circuit has instructed that courts should not hesitate to remand a case when

an ALJ fails to adhere to the treating physician rule, see Wilson v. Comm’r of Soc. Sec., 378 F.3d

541, 545 (6th Cir. 2004), remand is not necessary if violation of the “good reason” rule is

harmless. Cole v. Astrue, 661 F.3d 931, 940 (6th Cir. 2011). Error is harmless when:

        (1) a treating source’s opinion is so patently deficient that the Commissioner could
       not possibly credit it; (2) if the Commissioner adopts the opinion of the treating
       source or makes findings consistent with the opinion; or (3) where the
       Commissioner has met the goal of § 1527[(c)](2) . . . even though she has not
       complied with the terms of the regulation.

Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 551 (6th Cir. 2010) (citation omitted). “In the

last of these circumstances, the procedural protections at the heart of the rule may be met when the

‘supportability’ of a doctor’s opinion, or its consistency with other evidence in the record, is

indirectly attacked via an ALJ’s analysis of a physician’s other opinions or his analysis of the

claimant’s ailments.” Id. (citing Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462, 470–72 (6th

Cir. 2006)).

       In the present case, the Court finds that the ALJ’s decision indirectly attacked the

supportability and consistency of Dr. Wheatley’s Attending Physician’s Statement.              In his

Attending Physician’s Statement, Dr. Wheatley noted symptoms of Plaintiff’s seizures and opined

that such symptoms and seizures could possibly cause absenteeism. [Tr. 1060]. As the Court

previously discussed, when assigning partial weight to Dr. Wheatley’s Seizure Activity

Assessment, the ALJ held that there was not sufficient evidence in the medical record that Plaintiff

“experiences eight seizures a month that would result in absenteeism.” [Tr. 19]. The ALJ further

stated that most of Plaintiff’s neurological exams note stability, and “Dr. Wheatley describes
                                                23
[Plaintiff] as doing well with no neurological deficits.” [Id.]. Dr. Wheatley’s Seizure Activity

Assessment and Attending Physician’s Statement both discuss Plaintiff’s possible absenteeism;

however, the Seizure Activity Assessment more specifically opines that Plaintiff would miss three

to four days per month of work. [Tr. 1059–60].

       The ALJ’s listed reasons for finding that there was not sufficient evidence in the record to

support Dr. Wheatley’s statement in the Seizure Activity Assessment regarding absenteeism also

apply to Dr. Wheatley’s Attending Physician’s Statement. See Haywood v. Colvin, No. 2:14-cv-

92, 2016 WL 2893261, at *3 (M.D. Tenn. May 18, 2016) (“Here the Court finds the ALJ’s failure

to mention this portion of Dr. Carlson’s opinion was harmless error because the ALJ’s reasons for

rejecting Dr. Carlson’s opinion that [Plaintiff] would need to miss two days of work every month

apply with equal force to this part of his opinion.”). The ALJ properly weighed the medical record

as a whole, as well as analyzed the frequency of Plaintiff’s seizures. Therefore, the ALJ indirectly

attacked Dr. Wheatley’s Attending Physician’s Statement through the “ALJ’s analysis of [the]

physician’s other opinions,” as well as the ALJ’s “analysis of the claimant’s ailments.” See Friend,

375 F. App’x at 551 (internal citations omitted); see, e.g., Winningham v. Colvin, No. 2:11-cv-32,

2014 WL 2920011, at *21 (M.D. Tenn. June 27, 2014) (holding “the procedural safeguards of the

treating physician rule were met” when an ALJ failed to specifically address an opinion, as “the

reasons that the ALJ gave for not adopting [the doctor’s first opinion] indirectly attack [the doctor’s

second opinion] as well”). Accordingly, the Court finds that the ALJ’s analysis of Dr. Wheatley’s

Seizure Activity Assessment, as well as review of the medical record as a whole, indirectly attacks

both the consistency and supportability of Dr. Wheatley’s Attending Physician’s Statement.

               2. Dr. Eva Misra, MD

       Lastly, Plaintiff claims that the ALJ failed to assign proper weight to the opinion of Dr.
                                                  24
Misra, a consultant who examined Plaintiff. [Doc. 16 p. 22]. Plaintiff notes that both Dr. Wheatley

and Dr. Misra opined that Plaintiff should be limited to sedentary work, with restrictions for no

driving, heights, or moving machinery, but the ALJ held that Plaintiff has the residual functional

capacity to perform light work, with similar restrictions. [Id.].

       In considering non-treating physician opinions, such as Dr. Misra’s, an ALJ is “not bound

by any findings made by State agency medical or psychological consultants, or other program

physicians or psychologists,” but the ALJ must “consider findings of State agency medical and

psychological consultants or other program physician, psychologists, and other medical specialists

as opinion evidence[.]” 20 C.F.R. § 404.1527(e)(2)(i). An ALJ is required to consider every

medical opinion of record, 20 C.F.R. § 404.1527, but because Dr. Misra is not a treating physician,

the ALJ is not required to defer to her opinion. Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994).

Instead, “in weighing a consultative examiner’s opinion, an Administrative Law Judge must

evaluate the factors listed in 20 C.F.R. § 404.1527(c).” Williams v. Colvin, No. 4:15-CV-00082-

HBB, 2016 WL 797594, at *4 (W.D. Ky. Feb. 26, 2016). Those factors are: (1) length of the

treatment relationship and the frequency of examination; (2) nature and extent of the treatment

relationship; (3) supportability of the opinion; (4) consistency of the opinion with the record as a

whole; (5) specialization of the treating source; and (6) other factors. 20 C.F.R. § 404.1527(c)(2)-

(6). However, there is no rule that requires an articulation of each of these factors. Albaugh v.

Comm’r of Soc. Sec., No. 14-CV-10963, 2015 WL 1120316, at *6 (E.D. Mich. Mar. 11, 2015).

       The ALJ is not required to give “good reasons” for the weight assigned to non-treating and

examining consultants, as “this requirement only applies to treating sources.” Ealy v. Comm’r of

Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010) (citing Smith v. Comm’r of Soc. Sec., 482 F.3d 873,

876 (6th Cir. 2007)). However, “[u]nless a treating source’s opinion is given controlling weight,
                                                 25
the administrative law judge must explain in the decision the weight given to the opinions of a

State agency medical or psychological consultant . . . .” 20 C.F.R. § 416.927(e)(2)(ii). Social

Security Ruling (SSR) 96–6P provides that, although “[a]dministrative law judges . . . are not

bound by findings made by State agency . . . physicians and psychologists . . . they may not ignore

these opinions and must explain the weight given to the opinions in their decisions. 1996 WL

374180, at *3 (July 2, 1996).

       Here, Plaintiff was consultatively examined by Dr. Misra on October 10, 2013. [Tr. 1006–

10]. On examination, Dr. Misra stated that Plaintiff’s intellectual functioning appeared normal;

Plaintiff exhibited normal gait and station, as well as mobility; that she could get on and off the

examining table without difficulty; that Plaintiff’s mobility was normal; and that Plaintiff’s grip

strength was 5/5, right and left. [Tr. 1007]. Additionally, Dr. Misra noted that Plaintiff’s “[c]ranial

nerves II through XII are grossly intact,” while Plaintiff’s “[c]erebellar functioning is intact [but]

otherwise [Plaintiff] was cooperative, appropriate, and had normal speech.” [Id.]. Dr. Misra

further found that Plaintiff “has chronic seizure disorder, but normal neurological exam today,

apparently uncontrolled,” as well as stated that Plaintiff “is not allowed to drive, normal cardiac

exam, probable coronary artery disease as well, left knee is intact, and hypertension.” [Tr. 1008].

She subsequently opined that Plaintiff “retains the capacity to occasionally lift and carry including

upward pulling for up to one-third of an eight hour workday to maximum of 10 lbs;” that Plaintiff

could lift or carry a maximum of less than ten pounds from one-third to two-thirds of an eight-

hour workday; that Plaintiff could stand or walk with normal breaks for four hours of an eight-

hour workday, as well as sit without restrictions; and due to Plaintiff’ seizure disorder, she should

avoid working with machinery, heights, or driving. [Tr. 1009].



                                                  26
       In the disability decision, the ALJ summarized Dr. Misra’s opinion, stating that while Dr.

Misra described Plaintiff as limited to sedentary work, “this limitation appears based on seizure

activity, which Dr. Misra describes as uncontrolled . . . this is not the case, as records from Dr.

Wheatley document stability in 2014 and 2015.” [Tr. 19]. Plaintiff correctly states that the ALJ

failed to indicate what weight was given to Dr. Misra’s opinion.

       However, the ALJ’s failure to assign a specific weight to the consultative examiner’s

opinion does not constitute a basis for reversal or remand, as the ALJ discussed the substance and

noted the deficiencies that he found in Dr. Misra’s opinion. See Bays v. Colvin, No. 2:15-CV-170,

2016 WL 4384741, at *2 (E.D. Tenn. Aug. 17, 2016) (holding “the error in failing to explicitly

state the weight given to [a consultative examiner’s opinion] was harmless[, as] [t]he ALJ

discusses the substance of [the consultative examiner’s] opinion in multiple sections of his opinion

and noted the deficiencies he found in [the] opinion”); see, e.g., Reeves v. Comm’r of Soc. Sec.,

618 F. App’x 267, 272 (6th Cir. 2015) (indicating in dicta that “[a]lthough the ALJ did not assign

a specific weight to [the consultative examiner’s] opinion, he did emphasize” that the plaintiff

failed to return after the initial examination); Rearden v. Colvin, No. 4:15-CV-070-HBB, 2016

WL 1629377, at *8 (W.D. Ky. Apr. 22, 2016) (“Though the ALJ here did not assign specific

weight to the state agency psychologists, it can be inferred from the decision that the ALJ rejected

their findings.”); Peshe v. Comm’r of Soc. Sec., No. 1:14-cv-2359, 2015 WL 6437216, at *12 (N.D.

Ohio Oct. 22, 2015) (citing Reeves to hold that the plaintiff’s claim that the ALJ failed to explicitly

state the weight assigned to a consultative examiner’s opinion was not a basis for remand, as the

ALJ considered and discussed the opinion); Candela v. Comm’r of Soc. Sec., No. 3:14-cv-1157,

2015 WL 4528437, at *14 (N.D. Ohio July 27, 2015).



                                                  27
       Although Plaintiff asserts that the opinion of Dr. Misra was not properly considered, the

ALJ clearly noted the deficiencies that he saw in the opinion, such as that Dr. Misra described

Plaintiff’s seizure activity as uncontrolled. [Tr. 19]; see, e.g., Bays, 2016 WL 4384741, at *2 (“It

is clear that the ALJ did not give Dr. Wireman controlling authority because the ALJ concludes

that the claimant was not as limited as Dr. Wireman concluded.”). While noting some seizure

activity between appointments, Plaintiff’s treating neurologist, Dr. Wheatley clearly indicated that

Plaintiff’s seizures were being controlled with medication. On November 6, 2014, Dr. Wheatley

noted that “For now, I think that the Lamictal and Keppra are fairly maximized. Her seizure

control seems to be stable.” [Tr. 1143]. Subsequently, on March 4, 2015, Dr. Wheatley stated that

Plaintiff “seems to be doing fairly well though her seizure control is not complete” and that “If

[Lamictal and Keppra] appear maximized then Topamax might be another consideration.” [Tr.

1142]. Accordingly, Dr. Wheatley’s treatment notes support that while seizure activity was not

completely absent, Plaintiff’s seizures were being controlled with medication. Additionally,

regarding Plaintiff’s back pain, the ALJ stated that Dr. Misra’s opinion noted a normal gait and

station, no need for an assertive device, normal mobility, a full range of motion in the extremities,

and that Plaintiff did not report back pain during the exam. [Tr. 19].

        Further, the Sixth Circuit has held the failure to assign weight to the opinion of a

consultative examiner may constitute harmless error if the ALJ’s decision is otherwise supported

by substantial evidence. See Dykes ex. rel. Brymer v. Barnhart, 112 F. App’x 463, 468 (6th Cir.

2004) (“[I]f the refusal to even acknowledge the opinion of a treating physician was harmless error

in Heston, then the ALJ’s failure in the present case to discuss thoroughly the opinion of a

consultative examiner does not warrant reversal.”) (citing Heston v. Comm’r of Soc. Sec., 245 F.3d

528, 535 (6th Cir. 2001)). In determining Plaintiff’s RFC, the ALJ incorporated limitations
                                                 28
contained in both Dr. Wheatley’s and Dr. Misra’s opinions relating to avoiding concentrated

exposure to extreme heat, that Plaintiff is unable to climb ladders, ropes, or scaffolding, that

Plaintiff is unable to have exposure to unprotected heights, open flames or waters, and that Plaintiff

is unable to operate motor vehicles or moving machinery. [Tr. 17]. However, although Dr.

Wheatley and Dr. Misra both opined that Plaintiff should be limited to sedentary work, as opposed

to the ALJ’s ultimate light work designation, the ALJ properly stated good reason for providing

partial weight to Dr. Wheatley’s opinion based upon examining the frequency of Plaintiff’s

seizures. Additionally, the Court notes that the ALJ’s RFC determination is more restrictive than

the assessment of the state agency physician Dr. Roslynn Webb, or Dr. Anita Johnson, who

reviewed the updated record, and found Plaintiff could perform medium work. [Tr. 18]; see [Tr.

79–93, 119–23].

       Lastly, the Commissioner correctly states that even if the ALJ improperly evaluated Dr.

Wheatley and Misra’s opinions, and should have limited Plaintiff to sedentary work, the ALJ still

found that Plaintiff could return to her prior work as a data entry clerk—which is classified as

sedentary work. [Doc. 18 p. 11–12]. During the disability hearing, the vocational expert (“VE”)

testified that an individual with Plaintiff’s non-exertional limitations could perform Plaintiff’s

position as a data entry clerk. [Tr. 66–67].

       The ALJ asked the VE whether a hypothetical person with Plaintiff’s non-exertional

limitations could perform Plaintiff’s sedentary work as a data entry clerk, and the VE only testified

that a hypothetical individual would be unable to perform Plaintiff’s past relevant jobs when the

ALJ added a limitation that the hypothetical individual would miss on average one day of week a

work, an absenteeism limitation which the ALJ has sufficiently discredited. [Tr. 67]; c.f., Lash v.

Astrue, No. 1:12-cv-1306, 2013 WL 821333, at *8 (N.D. Ohio Mar. 5, 2013) (holding the
                                                 29
deficiencies in the ALJ’s reasons for rejecting parts of treating physician’s opinion were not

harmless error in finding plaintiff could perform light exertional work, despite treating physician

opining that plaintiff could perform sedentary work, as the ALJ failed to “cite any evidence

suggesting that a hypothetical person with these limitations could, nevertheless, have performed”

plaintiff’s past relevant work).

       Therefore, “because the evidence establishes that [P]laintiff could perform a significant

number of jobs if restricted to sedentary work, any error the ALJ committed by formulating an

RFC for a range of light work was harmless.” Young v. Comm’r of Soc. Sec., No. 1:17-cv-36,

2018 WL 583125, at *5 (S.D. Ohio Jan. 29, 2018), report and recommendation adopted by, 2018

WL 925476 (S.D. Ohio Feb. 16, 2018); see, e.g., Hannon v. Comm’r of Soc. Sec., No. 2:12-cv-

463, 2013 WL 3568272, at *5–6 (S.D. Ohio July 11, 2013), report and recommendation adopted

by, 2013 WL 4434905 (S.D. Ohio Aug. 16, 2013) (citing McGuire v. Comm’r of Social

Security, 178 F.3d 1295 (Table), 1999 WL 196508, at *9 (6th Cir. 1999) (finding where the ALJ

found that a claimant could do medium work, but “also found he could perform a range of light

and sedentary work,” in order to obtain reversal of that decision, “plaintiff would need to

demonstrate that he could not perform a limited range of light work or sedentary work”)).

       Ultimately, “[r]emanding the case to have the ALJ state he gave the opinion a particular

weight, either some or little, would be an inefficient use of resources as it would not change the

ALJ’s determination based [on] the ALJ’s opinion and evidence that provides substantial evidence

to support the ALJ’s decision.” See Bays v. Colvin, No. 2:15-CV-170, 2016 WL 4384741, at *2

(E.D. Tenn. Aug. 17, 2016). Therefore, the Court finds that substantial evidence supports the

ALJ’s RFC determination, and the ALJ’s failure to assign a specific weight to the opinion of Dr.

Misra does not constitute a basis for reversal or remand.
                                                30
VI.     CONCLUSION

        Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 15] will be

DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 17] will be GRANTED.

The decision of the Commissioner will be AFFIRMED. The Clerk of Court will be DIRECTED

to close this case.

        ORDER ACCORDINGLY.


                                                __________________________
                                                Debra C. Poplin
                                                United States Magistrate Judge




                                           31
